Citation Nr: 1204746	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  05-32 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability manifested by numbness and tingling of the bilateral upper extremities.  


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to November 1984 and from January 1986 to May 1992.  He is in receipt of the Combat Infantryman Badge (CIB), among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2010, the Veteran presented testimony relevant to his appeal before the undersigned Veterans Law Judge at a hearing held at the above RO.  A transcript of the Board hearing is associated with the claims file.  

In July 2010, the Board granted service connection for cephalgia and remanded the issue of service connection for numbness and tingling of the bilateral upper extremities for further evidentiary development.  The case now returns to the Board following such action.    

However, for reasons explained below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, the Veteran's claim must again be remanded for further evidentiary development before the Board may proceed to evaluate the merits of the claim.

The record reflects, in pertinent part, that the Veteran underwent medical examination in September 2008 in connection with his claim.  At that time, the examiner diagnosed the Veteran with carpal tunnel syndrome and found that it was less likely than not causally related or permanently aggravated by a cervical spine disorder.  She explained that the recent electromagnetic study (EMG) completed by the Veteran did not indicate any type of cervical spine condition and, instead, showed mild latency of the medial nerve more likely etiologically related to mild carpal tunnel symptoms with mild to moderate functional limitations.  While the Veteran is not service-connected for a cervical spine disorder, he had sought service-connected compensation benefits for cervical stenosis but was denied during the course of this appeal.  See February 17, 2009 rating decision.  The examiner's opinion specifically addressed the theory of secondary service connection.  (The Veteran had alleged, as a basis for establishing entitlement to service-connected compensation benefits, that his numbness and tingling of the upper extremities were secondary to a service-related cervical spine disorder).  

However, the Veteran has also repeatedly stated that he began to experience tingling and numbness of the upper extremities during his period of active military service.  While the Veteran did not seek treatment for the symptoms in service and acknowledges that he did not receive in-service treatment for the reported symptomatology, he is considered competent to report the onset and his experience of such symptomatology.  There is, further, some indication that the Veteran may have begun to experience such symptomatology within a year of separation from service.  See letter from L.B. dated in February 2008 and September 2008 Fibromyalgia examination report, page 2 (noted as page 152).      

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record, as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Based on review of the evidentiary record, the Board notes that VA must consider whether service connection for the Veteran's claimed disability is warranted on a direct basis, as well as on a presumptive basis as a chronic disease (i.e., as an organic disease of the nervous system).   

However, the medical opinions provided by the September 2008 VA medical examiner and the August 2010 reviewer did not consider such theories of entitlement.  For this reason, they are not adequate and a supplemental medical opinion based on review of the record is needed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange to obtain a supplemental medical opinion from the August 2010 VA medical reviewer or another appropriate medical professional.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner/reviewer should be accomplished and all findings reported in detail.  The examiner/reviewer must confirm that the claims folder was reviewed in the examination report.  In addressing the questions below, the examiner/reviewer's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the record, the examiner/reviewer should state, for each diagnosis of a disability manifested by numbness and tingling of the bilateral upper extremities (diagnosed as carpal tunnel syndrome by the September 2008 VA medical examiner and August 2010 VA medical reviewer) whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such disability had its onset during active military service.  

For the purpose of providing the opinion, please accept this combat Veteran's account of having first experienced numbness and tingling in his upper extremities during service and having to carry heavy loads in service as fact.  

Also, in providing the opinion, please discuss the significance of the following: 1) STRs showing treatment for left elbow problems in May and June of 1989; 2) STR showing evaluation of the left hand in September 1988; 3) the Veteran's reference to having a broken hand and stiffness in the joints on the April 1992 separation physical.  Further, discuss the Veteran's contention that his exposure to certain chemical agents (i.e. "nerve gas") in service led him to develop numbness and tingling in the upper extremities.    

b.  If the answer to the above is in the negative, provide an opinion based on review of the record on whether it is at least as likely as not that a disability manifested by tingling and numbness in the bilateral upper extremities initially manifested in the first post-service year (and, if so, describe the symptomatology during that time, to the extent possible).   

c.  The examiner/reviewer should discuss lay and medical evidence contained in the Veteran's STRs, to include the particular entries discussed above, as well as post-service lay and medical evidence in support of his or her conclusions.  The examiner/reviewer should also discuss any relevant medical principles, to the extent appropriate.   

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner/reviewer cannot answer any question posed without resorting to unsupported speculation, the examiner/reviewer should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), with an appropriate period of time for response by the Veteran and/or his representative.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


